Exhibit 10.1

LOGO [g79274img001.jpg]

April 10, 2006

Mr. Norberto Medina

Esquire Building, 3rd Floor

Ponce de León Avenue, Corner Vela Street

Hato Rey, Puerto Rico 00918

Dear Mr. Medina:

I am glad to offer you the position of General Counsel of RG Financial
Corporation starting May 18th, 2006. In this position you will report directly
to the Board of Directors of RG Financial working together with the Management
of the company. The position will provide legal advise to the Board of Directors
of RG Financial and to the Management in legal matters related with the holding
company and its subsidiaries.

The terms of the offer of employment are:

 

Base Salary -    $325,000 annually gross prior to taxes and statutory deductions
and any salary Contributions. Annual Guarantee Bonus -    A guaranteed minimum
bonus of $50,000 annually including the remaining nine months of 2006 Car
Allowance -    $25,000 annually Stock Option -    Once the restatement process
and the filing for 2005 is completed and we are up to a date in all our SEC
filings for 2006 a stock option of 10,000 shares will be granted.

A $400,000 compensation in case of change of control of the operation at R-G
Premier Bank as specified in the Change of Control Agreement up to June 30th,
2007.

In addition, as a RG Premier Bank employee you will be entitled to participate
in the standard fringe benefits including:

 

  1. Medical Plan

 

  2. 1165 (e) Plan

 

  3. Life Insurance

 

  4. Long Term Disability

 

  5. Vacation Days (18)

 

  6. Deferred Plan

This offer is subject to regulatory approval, if required.

We are honored and delighted in having you as part of the RG team.

 

Sincerely,

/s/ Victor J. Galán

Victor J. Galán

Chairman of the Board & CEO

RG Financial Corporation

 

Accepted by

 

/s/ Norberto Medina

 

Norberto Medina

RG PLAZA BUILDING, 280 JESUS T. PIÑERO AVE., HATO REY, P.R. 00918, PO BOX
362394, SAN JUAN, PR 00936-2394 /

TELS. (787) 758-2424 - 766-6666 / FAX (787) 766-8175